Name: 93/361/EEC: Council Decision of 17 May 1993 on the accession of the Community to the Protocol to the 1979 Geneva Convention on long-range transboundary air pollution concerning the control of emissions of nitrogen oxides or their transboundary fluxes
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy;  international affairs;  chemistry
 Date Published: 1993-06-21

 21.6.1993 EN Official Journal of the European Communities L 149/14 COUNCIL DECISION of 17 May 1993 on the accession of the Community to the Protocol to the 1979 Geneva Convention on long-range transboundary air pollution concerning the control of emissions of nitrogen oxides or their transboundary fluxes (93/361/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 130 (5) of the Treaty provides for active cooperation by the Community and the Member States in international measures to protect the environment; whereas, because of the transboundary nature of air pollution, it is in the interest of the Community to participate in international measures designed to reduce this pollution; Whereas the Community is a contracting party to the Convention of the Exonomic Commission for Europe of the United Nations on long-range transboundary air pollution (1979 Geneva Convention) (4) and to one of its protocols on the financing of EMEP (Cooperative programme for monitoring and evaluation of the long-range transmission of air pollutants in Europe) (5). Whereas Article 130 r (2) of the Treaty provides that measures by the Community should be based on the principles that preventive action should be taken and that environmental damage should as a priority be rectified at source; whereas these principles have been enshrined, as regards air pollution, by several Community legal acts on the reduction of emissions of nitrogen oxides from the main sources (motor vehicles and large combustion plants); Whereas the principle of rectification at source is one of the objectives of the NOx Protocol to the Convention, which lays down in particular a general objective of stabilizing total emissions of nitrogen oxides and provides for the application of emission standards and adoption of anti-pollution measures, while reserving the right to tighten up, if necessary obligations for subsequent negotiation; Whereas use of the best available technology not entailing excessive costs as set out in the fundamental obligations of the Protocol, has been enshrined since 1984 in Community law on the combating of air pollution of an industrial origin; whereas this same principle has become, since 1989, the basic philosophy for reducing emissions from motor vehicles; Whereas, in view of the damage caused to the environment and in the light of the transboundary nature of long-range air pollution due to emissions of nitrogen oxides, there should be joint action at international level; whereas the Community should accede to the Protocol on the reduction of emissions of nitrogen oxides or their transboundary fluxes; Whereas the stabilization of total emissions of nitrogen oxides is a first important step; whereas there is a need to reduce significantly the level of current emissions of both nitrogen oxides and all nitrogenized pollutants in the Community as a whole, HAS DECIDED AS FOLLOWS: Article 1 The European Economic Community hereby accedes to the Protocol to the 1979 Convention on long-range transboundary air pollution concerning the control of emissions of nitrogen oxides or their transboundary fluxes. The text of the said Protocol is attached to this Decision. Article 2 The President of the Council shall deposit its instrument of accession in accordance with Article 14 of the Protocol. Done at Brussels, 17 May 1993. For the Council The President J. HILDEN (1) OJ No C 230, 4. 9. 1991, p. 61. (2) OJ No C 150, 15. 6. 1992, p. 226. (3) OJ No C 40, 17. 2. 1992, p. 11. (4) OJ No L 171, 27. 6. 1981, p. 11. (5) OJ No L 181,4. 7. 1986, p. 1.